DETAILED ACTION
	This action is final. Claims 1-18 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments to claims 5 and 11-13 have overcome the objections to the minor informalities therein. The claim objections have been withdrawn.
	The amendment to claim 8 has overcome the rejection under 35 U.S.C. 112(b). The rejection has been withdrawn.
	The amendment to claim 15 has overcome the rejection under 35 U.S.C. 101. The rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed 01/28/2022 in section “Rejections under 103” on pages 2-3 of the remarks have been fully considered but they are not persuasive.
Applicant argues that the amendments to independent claims 1, 10, and 14 overcome the current rejections. At present, the examiner understands that the amendments to independent claims 1, 10, and 14 do not overcome at least the 103 rejections to the independent claims and the respective dependent claims. The examiner understands the combination of Shen and Roberts as presented in the non-final rejection to disclose at least “first and second illumination sources”. The newly amended 
In reference to new dependent claim 16, regarding “the message comprising the position of the at least one other mobile object relative to the at least one of the first or second illumination sources, and the identifier of that at least first or second illumination source” which is taught by Roberts in claim 1 from which claim 16 is dependent, the examiner understands that the illumination sources as taught by Roberts are disposed on the mobile object. However, the examiner understands that the teachings of Roberts are used to modify the disclosure of Shen, where Roberts is used to teach “wherein the transceiver is configured to receive from at least one other mobile object in the area a message comprising the position of the at least one other mobile object relative to a source of illumination, and the identifier of that source of illumination, the computer configured to determine from its position and the message received from the at least one other mobile object a distance from the at least one other mobile object” where the combination of Shen and Roberts is understood to utilize the illumination sources and identification as disclosed by Shen with the teachings of Roberts.
The examiner relies on new art High (US 2016/0259329 A1) for new dependent claim 17, and on previously presented art Siessegger (US 2018/0350098 A1) for new dependent claim 18. See the rejections as set forth below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image recognition module configured to access image data captured by the light sensor for use in determining the position of the mobile object” in claim 8 (see page 2 lines 25-31 in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the first and second illumination sources" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what would constitute “the first and second illumination sources” without antecedent basis; therefore, the claim is rejected under 35 U.S.C. 112(b). For the purpose of examination below, the claim is interpreted as if it instead reads “first and second illumination sources”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 10-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2015/0377609), in view of Roberts (US 2016/0047888 A1).

Regarding claim 1, Shen discloses a mobile object (In fig. 1 and paragraph [0019], Shen discloses a mobile device 100) configured for movement in an area equipped with at least first and second illumination sources (In fig. 3 and paragraphs [0031]-[0032], Shen discloses that device 100 can be implemented in a system 300 including one or more (first and second) light sources 200) each of the first and second illumination sources configured to emit illumination from which a unique identifier of the first or second illumination source can be determined (In paragraphs [0037]-[0038], Shen discloses that the light source 20 may generate a beacon including identification associated with the light source 200, where the beacon is encoded into the light signal), the mobile object comprising:
a light sensor (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more light sensor(s) 160) arranged to detect illumination from at least one of the first or second 
a computer (In fig. 1 and paragraph [0020], Shen discloses that “the device 100 includes at least one processing unit (or processor) 110 and a memory 120” which the examiner understands to be a computer to implement the operations as disclosed) arranged to determine from the detected illumination (i) a position of the mobile object relative to the at least one of the first or second illumination source (In fig. 4 and paragraphs [0035]-[0040], Shen discloses method 400 through which the device 100 receives the light signals of light sources 200, and decodes them to determine its position; see paragraph [0041], where Shen discloses that “given the distances between the mobile device 100 and one or more light source 200 and the positions of these light sources 200, the exact position of the mobile device 100 may be determined in a respective manner depending on the number of available light source 200“, where the examiner understands the position of the device 100 relative to the light source 200 to be determined) and (ii) the identifier of the at least one of the first or second illumination source (In paragraph [0037], Shen discloses that identification of the light source 200 is encoded in the light signal); and
a transceiver (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more communication connections 150; in paragraph [0024], Shen discloses that “the communication connection(s) 150 enables communication over a communication medium to another computing entity”) coupled to the computer (In paragraph [0021], Shen discloses that an interconnection mechanism “such as a bus, controller, or network interconnects the components of the device 100”).
Shen does not explicitly disclose wherein the transceiver is configured to receive from at least one other mobile object in the area a message comprising the position of the at least one other mobile object relative to the at least one of the first or second illumination sources, and the identifier of that at least first or second illumination source, the computer configured to determine from its position and the 
However, Roberts teaches wherein the transceiver is configured to receive from at least one other mobile object in the area a message comprising the position of the at least one other mobile object relative to the at least one of the first or second illumination sources (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620)), and the identifier of that at least first or second illumination source (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620); the examiner understands the identification of the vehicle A 610 to disclose the identity of the light source(s) which are disposed on the vehicle), the computer configured to determine from its position and the message received from the at least one other mobile object a distance from the at least one other mobile object (In paragraphs [0069]-[0072], Roberts teaches that, in block 650, vehicle B 620 then determines the position of the vehicle B 620 relative to the vehicle A 650; the examiner understands the relative positions of the two vehicles to include at least a distance between them).
Roberts is considered to be analogous to the claimed invention, as they both pertain to a mobile robot determining the relative position of another mobile object based on the location of the other mobile object relative to a detected beacon. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relative positions between multiple mobile objects as taught by Roberts with the mobile object of Shen, as doing so allows multiple mobile objects disposed within the same area of operation to understand their 

Regarding claim 2, Roberts further teaches wherein the transceiver is configured to transmit a message comprising (i) the position of the mobile object relative to the at least one of the first or second illumination source determined by the computer (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, respective location(s) of the at least one light source disposed on the vehicle A 610) and (ii) the identifier of the at least one of the first or second illumination source (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed the vehicle A 610; the examiner understands the identification of the vehicle A 610 to disclose the identity of the light source(s) which are disposed on the vehicle).

Regarding claim 6, Shen further discloses wherein the computer is arranged to determine a distance of the mobile object with respect to the at least one illumination source (The examiner understands that given the relative position of the light source to the mobile device, the mobile device must understand the distance between the mobile object and light source; see also paragraph [0041], where Shen discloses that the mobile device 100 determines the distance between the mobile device 100 and the one or more light source(s) 200).

Regarding claim 10, Shen discloses a mobile object (In fig. 1 and paragraph [0019], Shen discloses a mobile device 100) configured for movement in an area equipped with at least first and second illumination sources (In fig. 3 and paragraphs [0031]-[0032], Shen discloses that device 100 can be implemented in a system 300 including one or more (first and second) light sources 200) each of the 
a light sensor (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more light sensor(s) 160) arranged to detect illumination from at least one of the first or second illumination sources within the view of the light sensor (In paragraph [0025], Shen discloses that “the light sensor(s) 160 may sense light from one or more light sources”);
a computer (In fig. 1 and paragraph [0020], Shen discloses that “the device 100 includes at least one processing unit (or processor) 110 and a memory 120” which the examiner understands to be a computer to implement the operations as disclosed) arranged to determine from the detected illumination (i) a position of the mobile object relative to the at least one of the first or second illumination source (In fig. 4 and paragraphs [0035]-[0040], Shen discloses method 400 through which the device 100 receives the light signals of light sources 200, and decodes them to determine its position; see paragraph [0041], where Shen discloses that “given the distances between the mobile device 100 and one or more light source 200 and the positions of these light sources 200, the exact position of the mobile device 100 may be determined in a respective manner depending on the number of available light source 200“, where the examiner understands the position of the device 100 relative to the light source 200 to be determined) and (ii) the identifier of the at least one of the first or second illumination source (In paragraph [0037], Shen discloses that identification of the light source 200 is encoded in the light signal);
a transceiver (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or mre communication connections 150; in paragraph [0024], Shen discloses that “the communication connection(s) 150 enables communication over a communication medium to another computing 
Shen does not explicitly disclose wherein the transceiver is configured to transmit a message to at least one other mobile object in the area, the message comprising (i) the position of the mobile object relative to the at least one of the first or second illumination source determined by the computer and (ii) the identifier of the at least one of the first or second illumination source, whereby the at least one other mobile object can determine a distance between the mobile object and itself based on its own position relative to the at least one of the first or second illumination source, and the position in the message.
However, Roberts teaches wherein the transceiver is configured to transmit a message to at least one other mobile object in the area, the message comprising (i) the position of the mobile object relative to the at least one of the first or second illumination source determined by the computer (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620)) and (ii) the identifier of the at least one of the first or second illumination source (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620); the examiner understands the identification of the vehicle A 610 to disclose the identity of the light source(s) which are disposed on the vehicle), whereby the at least one other mobile object can determine a distance between the mobile object and itself based on its own position relative to the at least one of the first or second illumination source, and the position in the message (In paragraphs [0069]-[0072], Roberts teaches that, in block 650, vehicle B 620 then determines the position of the 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relative positions between multiple mobile objects as taught by Roberts with the mobile object of Shen, as doing so allows multiple mobile objects disposed within the same area of operation to understand their relative positions to better coordinate their movement and, for example, avoid colliding with one another.

Regarding claim 11, Shen discloses a positioning system (In fig. 3 and paragraph [0031], Shen discloses a system 300 for positioning a mobile device 100) comprising:
first and second illumination sources (In fig. 2 and paragraph [0028], Shen discloses light source(s) 200; see also paragraph [0032], where Shen discloses that one or more light sources 200 are arranged in the system 300) each configured to emit illumination from which a unique identifier of the respective illumination source can be determined (In paragraphs [0037]-[0038], Shen discloses that the light source 200 may integrate identification associated with the light source 200 into the light signal).
The combination of Shen and Roberts discloses at least one mobile object according to claim 1 (See claim 1); and at least one other mobile object (The examiner understands an embodiment in which at least one additional mobile object as disclosed by Shen and Roberts is disposed; see also paragraph [0031], where Shen discloses that “device(s) 100” may be disposed in the system 300).

Regarding claim 12, Shen further discloses wherein said positioning system is arranged indoor as part of a building lighting infrastructure (In paragraph [0031], Shen discloses that “the system 300 may be an indoor environment, for example, a room”).


detecting illumination from at least one of the first or second illumination sources (In fig. 1 and paragraph [0021], Shen discloses that the device 100 includes one or more light sensor(s) 160;iIn paragraph [0025], Shen discloses that “the light sensor(s) 160 may sense light from one or more light sources”);
determining from the detected illumination (i) a position of the mobile relative to the at least one of the first or second illumination source (In fig. 4 and paragraphs [0035]-[0040], Shen discloses method 400 through which the device 100 receives the light signals of light sources 200, and decodes them to determine its position; see paragraph [0041], where Shen discloses that “given the distances between the mobile device 100 and one or more light source 200 and the positions of these light sources 200, the exact position of the mobile device 100 may be determined in a respective manner depending on the number of available light source 200“, where the examiner understands the position of the device 100 relative to the light source 200 to be determined) and (ii) the identifier of the at least one of the first or second illumination source (In paragraph [0037], Shen discloses that identification of the light source 200 is encoded in the light signal);
Shen does not explicitly disclose a method of determining distance between the mobile object and at least one other mobile object, the method comprising:

determining from the position of the mobile object and the at least one other mobile object a distance between them.
However, Roberts teaches a method of determining distance between the mobile object and at least one other mobile object (In fig. 6 and paragraphs [0069]-[0072], Roberts teaches a method 600 for determining the relative positions of a vehicle A 610 and a vehicle B 620; the examiner understands determining the relative positions of the vehicles to include at least the distance between them), the method comprising:
receiving from the at least one other mobile object a message comprising the position of the at least one other mobile object relative to the at least one of the first or second illumination source (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, an identification of the vehicle A 610 and respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620)); and
determining from the position of the mobile object and the at least one other mobile object a distance between them (In paragraphs [0069]-[0072], Roberts teaches that, in block 650, vehicle B 620 then determines the position of the vehicle B 620 relative to the vehicle A 650; the examiner understands the relative positions of the two vehicles to include at least a distance between them).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relative positions between multiple mobile objects as taught by Roberts with the mobile object of Shen, as doing so allows multiple mobile objects disposed within the same area of operation to understand their relative positions to better coordinate their movement and, for example, avoid colliding with one another.


download a computer program product from a communications network and/or access the computer program product stored on a computer readable medium and/or microprocessor-executable medium, wherein the computer program product comprises computer program code instructions (In paragraph [0027], Shen discloses that the operations of the device 100 “can be described in the general context of computer-executable instructions, such as those included in program modules” and that the computer-executable instructions may be “executed in a device on a target real or virtual processor”); and
execute the computer program code instructions to implement a method (In paragraph [0027], Shen discloses that the computer-executable instructions may be “executed in a device on a target real or virtual processor”).
The combination of Shen and Roberts discloses a method as claimed in the method claim 14 (See claim 14).

Regarding claim 16, Shen further discloses wherein the first and second illumination sources are located separately from the mobile object and the at least one other mobile object (In paragraphs [0031]-[0032], Shen discloses that the system 300 includes device(s) 100 located separately from the one or more light sources 200). 

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Roberts, in view of Naserian (US 2018/0126976 A1).


However, Naserian teaches wherein the transmitted or received message comprises a footprint of the mobile object (In paragraph [0035], Naserian teaches messages exchanged (transmitted or received) between a host vehicle 100 and remote vehicle 110, where the messages include various informational data, for example, vehicle size; the examiner understands vehicle size to be one example of a footprint).
Naserian is considered to be analogous to the claimed invention as they both pertain to exchanging information between mobile objects for the purpose of positioning and navigation. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relevant attributes of the mobile objects between the mobile objects as taught by Naserian with the mobile object of Shen and Roberts, as doing so allows the mobile object to better understand the current state of the other mobile objects disposed in the environment. This is advantageous, as it facilitates safer interactions between the objects like preventing collisions, or can otherwise allow for better coordination between the movements of the mobile objects.

Regarding claim 4, the combination of Shen and Roberts does not explicitly disclose wherein the transmitted or received message comprises the speed of the mobile object.
However, Naserian discloses wherein the transmitted or received message comprises the speed of the mobile object (In paragraph [0035], Naserian teaches messages exchanged (transmitted or received) between a host vehicle 100 and remote vehicle 110, where the messages include various informational data, for example, speed).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement communicating relevant attributes of the mobile objects between 

Regarding claim 9, Shen further discloses the mobile object comprising a memory (In paragraph [0020], Shen discloses that the device 100 includes a memory).
Although Robert teaches that “the vehicle positioning component(s) 436 can retrieve information from or retain information in one or more memory elements 440” in paragraph [0053], the combination of Shen and Roberts does not explicitly disclose recording movement of the mobile object in the area.
However, Naserian teaches recording movement of the mobile object in the area (In paragraph [0035], Naserian teaches that the vehicle can transmit to another vehicle its path history; the examiner understands that the vehicle must record its movement via a path history if it is to transmit it to other vehicles as disclosed; see also paragraph [0031] where Naserian discloses that the methods disclosed are implemented via a controller including a memory).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement recording the movement of the mobile object in memory as taught by Naserian with the mobile object of Shen and Roberts, as doing so allows the use of the movement history for various advantageous applications, for example, by the user to verify the path of the mobile object, or as Naserian suggests, the transmission to and use by another mobile object to contextualize its movement.

s 5, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Roberts, in view of Siessegger (US 2018/0350098 A1).

Regarding claim 5, Shen further discloses wherein the light sensor is arranged to detect illumination from the first and second illumination sources in the area (In paragraph [0036], Shen discloses that the mobile device 100 receives light signals from one or more of the light sources 200 that are available (in detecting range)).
The combination of Shen and Roberts does not explicitly disclose wherein the computer is arranged to determine from the detected illumination an orientation of the mobile object relative to the at least two illumination sources.
However, Siessegger teaches wherein the computer is arranged to determine from the detected illumination an orientation of the mobile object relative to the at least two illumination sources (In paragraph [0037], Siessegger teaches that vehicle orientation can be determined based on vehicle positions relative to two or more known luminaire locations within the area).
Siessegger is considered to be analogous to the claimed invention, as they both pertain to a system for locating a mobile object based on detected light from luminaires disposed throughout an area. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the orientation of the mobile object based on two or more detected light sources as taught by Siessegger with the mobile object of Shen and Roberts, as doing so provides additional context of the mobile object’s pose in addition to its detected position. This is advantageous, providing further navigational information to, for example, assist in navigating the mobile object throughout the environment, where orientation communicates more easily which direction the mobile device is facing and likely moving.


However, Siessegger teaches an image recognition module (In paragraph [0146], Siessegger teaches determining the location of the luminaire within the received image, or, more specifically, identifying “the pixels within the first image corresponding to the first luminaire from other pixels corresponding to background objects”; the examiner understands this analysis of the image to be image recognition, where the luminaire and background objects are being recognized in the image) configured to access image data captured by the light sensor (In paragraph [0144], Siessegger teaches that the image which is analyzed is captured by the light sensor (camera) disposed on the vehicle) for use in determining the position of the mobile object (The examiner understands processing the image to more accurately recognize the luminaire in turn increases the accuracy of determining the position of the vehicle, where the position of the vehicle is determined based on the detected luminaire, and where recognizing the luminaire in the image can, for example, assist in eliminating false positives and incorrectly determining the position of the vehicle).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an image recognition process as taught by Siessegger with the mobile object of Shen and Roberts, as doing so increases the accuracy of determining the position of the mobile object, where the position of the mobile object is determined based on the detected light source, and where recognizing the light source in the image can, for example, assist in eliminating false positives and incorrectly determining the position of the mobile object.

Regarding claim 13, the combination of Shen and Roberts does not explicitly disclose wherein said positioning system is arranged outdoor as part of a lighting infrastructure.

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the positioning system in an outdoor environment as taught by Siessegger with the positioning system of Shen and Roberts, as nothing about the positioning system of Shen and Roberts precludes it from being installed and utilized in an outdoor infrastructure. Doing so would be advantageous, as it would allow the system to operate in more conditions and environments, for example, where the mobile objects traverse a roadway as suggested by Siessegger in paragraph [0052], increasing the versatility of the system.

Regarding claim 18, the combination of Shen and Roberts does not explicitly disclose wherein the computer is arranged to determine the position of the mobile object relative to the at least one of the first or second illumination source through use of at least a predetermined vertical distance between the light sensor camera and the first or second illumination source.
However, Siessegger teaches wherein the computer is arranged to determine the position of the mobile object relative to the at least one of the first or second illumination source through use of at least a predetermined vertical distance between the light sensor camera and the first or second illumination source (In paragraph [0057], Siessegger teaches that the (vertical) distance Z from the receiver (light sensor) 208 to the luminaire (illumination source) 100 is predetermined based on the known distance B between the receiver 208 and the floor 40 and the known distance C between the luminaire 100 and the floor 40, where the distance Z is used to determine a vehicle position relative to the three-dimensional location of the luminaire).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen and Roberts, in view of Aghamohammadi (US 2018/0012370 A1).
The combination of Shen and Roberts discloses a mobile object according to claim 1, but does not explicitly disclose wherein the computer is configured to determine an intended path of the mobile object and to transmit the intended path to a path management entity.
However, Aghamohammadi teaches wherein the computer is configured to determine an intended path of the mobile object (In paragraph [0062], Aghamohammadi teaches that the electronic device 102 (via processor 112) plans a path around obstacles; the examiner understands a planned path to be the intended path of the device) and to transmit the intended path to a path management entity (In paragraph [0144], Aghamohammadi teaches that the electronic device may send information, including path information or planning information to a remote server, where the remotes server may use the information to perform an operation, for example, plan a path; the examiner understands the remote server to be a route management entity).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shen and Roberts, in view of High (US 2016/0259329 A1).
Shen further discloses wherein the light sensor is arranged to detect illumination from both of the first and second illumination sources (In paragraph [0036], Shen discloses that the mobile device 100 receives light signals from one or more of the light sources 200 that are available (in detecting range).
Roberts further teaches wherein the transceiver is configured to receive from at least one other mobile object in the area a message comprising the position of the at least one other mobile object relative to both of the first and second illumination sources (In paragraphs [0069]-[0072], Roberts teaches that in block 614, vehicle A 610 conveys, via electromagnetic radiation, respective location(s) of the at least one light source disposed on the vehicle A 610 (which are then received by vehicle B 620); the examiner understands “the at least one light source” to indicate that the message may include the respective locations of, for example, both the first and second illumination sources).
The combination of Shen and Roberts does not explicitly disclose wherein the computer is arranged to determine from the detected illumination the position of the mobile object relative to both of the first and second illumination source.

High is considered to be analogous to the claimed invention in that they both pertain to determining the location of a mobile unit based on sensed identifiers and the corresponding location information of a plurality of light sources. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the mobile robot’s position relative to both a first and second light source as taught by High with the mobile robot of Shen and Roberts, where the implementation is advantageous in that greater accuracy is achieved when the mobile unit’s position is determined relative to multiple points of reference as suggested by High in paragraph [0121].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lundsgaard (US 11,055,785 B1) teaches V2V communication broadcasting data such as a relative location with respect to a fixed point.
Carpenter (US 2019/0028904 A1) teaches sending data between a plurality of vehicles including a unique identifier and relative location with respect to other vehicles).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HARRISON HEFLIN/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665